DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.   

The prior art taken alone or in combination failed to teach or suggest:  
“receiving, by the matchmaking component, assessment results of an assessment
performed between the first proficiency agent and the second proficiency agent, wherein the first and second proficiency agents are both artificial intelligence systems that process natural language input to generate natural language output, updating, by a ranking update component and using a rating system update function, the first proficiency score associated with the first proficiency agent and the second proficiency score corresponding to the second proficiency agent, based on the assessment results, and generating, by a ledger management component, a proficiency certificate based on the updated first proficiency score associated with the first proficiency agent”, as recited in independent claims 1, 12 and 20.

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  Each claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.  

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations. 
Sawant et al (US Pub. 2017/0221165) disclose a system and method for managing and staffing multi-skilled IT professionals. Multi-skill data and proficiencies generated for each individual user are defined, enabled, measured and tracked in the multi-skilling framework. An automated multi-skilling manager receives data that defines technical platforms and a plurality of multi-skill roles within each technical platform. Multiple skills are associated with each multi-skill role and each user is mapped to a multi-skill role. An overall proficiency level that pertains to a user's respective multi-skill role is determined based on multi-skill assessment data for the user. By assigning a multi-skill role to each user and automatically generating a unique proficiency level for each user based on their multi-skill role information, the process of staffing IT projects from large populations of IT professionals is streamlined and conserves processing resources.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 


/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

February 25, 2022